
	
		I
		112th CONGRESS
		1st Session
		H. R. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the importation of prescription drugs and the sale of such drugs
		  through Internet sites.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug Affordability
			 Act.
		2.Facilitation of
			 importation of drugs approved by Food and Drug Administration
			(a)In
			 GeneralChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.) is amended—
				(1)by striking
			 section 804; and
				(2)in section
			 801(d)—
					(A)by striking
			 paragraph (2); and
					(B)by striking
			 (d)(1) and all that follows through the end of paragraph (1) and
			 inserting the following:
						
							(d)(1)(A)A person who meets
				applicable legal requirements to be an importer of drugs described in
				subparagraph (B) may import such a drug (without regard to whether the person
				is a manufacturer of the drug) if the person submits to the Secretary an
				application to import the drug and the Secretary approves the
				application.
									(B)For purposes of subparagraph (A), the
				drugs described in this subparagraph are drugs that are subject to section
				503(b)(1) or that are composed wholly or partly of insulin.
									(C)The Secretary shall approve an
				application under subparagraph (A) if the application demonstrates that the
				drug to be imported meets all requirements under this Act for the admission of
				the drug into the United States, including demonstrating that—
										(i)an application for the drug has been
				approved under section 505, or as applicable, under section 351 of the
				Public Health Service Act; and
										(ii)the drug is not adulterated or
				misbranded.
										(D)Not later than 60 days after the date
				on which an application under subparagraph (A) is submitted to the Secretary,
				the Secretary shall—
										(i)approve the application; or
										(ii)refuse to approve the application and
				provide to the person who submitted the application the reason for such
				refusal.
										(E)This paragraph may not be construed
				as affecting any right secured by
				patent.
									.
					(b)Conforming
			 AmendmentsSection 801(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381(d)) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
				(2)in subclause (III)
			 of paragraph (2)(A)(i) (as redesignated by this subsection), by striking
			 paragraph (4) and inserting paragraph (3);
			 and
				(3)in paragraph (3)
			 (as redesignated by this subsection), by striking paragraph (3)
			 each place such term appears and inserting paragraph (2).
				3.Internet sales of
			 prescription drugsSection
			 503(b) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(b)) is amended by adding at the end the following
			 paragraph:
			
				(6)(A)With respect to the
				interstate sale of a prescription drug through an Internet site, the Secretary
				may not with respect to such sale take any action under this Act against any of
				the persons involved if—
						(i)the sale was made in compliance with
				this Act, the Controlled Substances
				Act, and State laws that are applicable to the sale of the drug;
				and
						(ii)accurate information regarding
				compliance with this Act, the Controlled
				Substances Act, and such State laws is posted on the Internet
				site.
						(B)For purposes of subparagraph (A), the
				sale of a prescription drug by a person shall be considered to be an interstate
				sale of the drug through an Internet site if—
						(i)the purchaser of the drug submits the
				purchase order for the drug, or conducts any other part of the sales
				transaction for the drug, through an Internet site; and
						(ii)pursuant to such sale, the person
				introduces the drug into interstate commerce or delivers the drug for
				introduction into such commerce.
						(C)Subparagraph (A) may not be construed
				as authorizing the Secretary to enforce any violation of State law.
					(D)For purposes of this paragraph, the
				term prescription drug means a drug that is subject to paragraph
				(1).
					.
		4.Regulations of
			 Secretary of Health and Human Services; effective date
			(a)RegulationsBefore
			 the expiration of the period specified in subsection (b), the Secretary of
			 Health and Human Services shall promulgate regulations to carry out the
			 amendments to the Federal Food, Drug, and
			 Cosmetic Act that are made by sections 2 and 3.
			(b)Effective
			 DateThe amendments to the Federal Food, Drug, and Cosmetic Act that are
			 made by sections 2 and 3 take effect upon the expiration of the one-year period
			 beginning on the date of the enactment of this Act, without regard to whether
			 the regulations required in subsection (a) have been promulgated.
			
